This is a petition for attorney’s fees and expenses filed in the Probate Court under G. L. c. 215, §§ 39A and 39B, and requesting the court to direct payment thereof from the estate of one Patrick J. Lynch “generally or as the Court may determine.” The petition alleges that the petitioner rendered services and incurred expenses in connection therewith concerning a petition for instructions filed by the Naumkeag Trust Company, trustee under the will of said Patrick J. Lynch. The transcript on the petition for instructions is before us, but in connection with the instant petition the transcript is not before us. A decree was entered denying the petition from which decree the petitioner appeals. The judge made a report of material facts. He found “that the services rendered by . . . [the petitioner] were services rendered for the benefit of the respondents for whom he appeared” and “that the expenses and services rendered by . . . [the petitioner] should be paid for by his clients who retained him to represent them.” The judge also found that the testimony of one of the respondents represented by the petitioner in the hearing on the petition for instructions “did not render any benefit for or in connection with the administration of the estate of [the aforementioned] Patrick J. Lynch.” The petitioner represented only two of the “some forty beneficiaries” listed as respondents in the trustee’s petition for instructions. We see nothing wrong in the judge’s findings. Contrary to the petitioner’s contention, we.are of opinion that the report of material facts supports the decree. There was no abuse of discretion. See Miller v. Stern, 326 Mass. 296, 300-304; Lane v. Cronin, 345 Mass. 52, 54.

Decree affirmed.